Case 1:20-cv-00572-WS-M Document 1 Filed 11/25/20 Page 1 of 13                       PageID #: 1




                    IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION


  ETHAN AUTREY, Individually and on                                                PLAINTIFF
  Behalf of All Others Similarly Situated


  vs.                                 No. 1:20-cv-572


  HARRIGAN LUMBER CO., INC., WILLIAM                                             DEFENDANTS
  HARRIGAN III and J. PATRICK HARRIGAN


                 ORIGINAL COMPLAINT—COLLECTIVE ACTION


         COMES NOW Plaintiff Ethan Autrey (“Plaintiff”), individually and on behalf

  of all others similarly situated, by and through his attorney Courtney Lowery of

  the Sanford Law Firm, PLLC, and for his Original Complaint—Collective Action

  against Harrigan Lumber Co., Inc., William Harrigan III and J. Patrick Harrigan

  (collectively “Defendant” or “Defendants”), he does hereby state and allege as

  follows:

                         I.       JURISDICTION AND VENUE

         1.    Plaintiff, individually and on behalf of all others similarly situated,

  brings this action under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

  (“FLSA”) for declaratory judgment, monetary damages, liquidated damages,

  prejudgment interest, and costs, including reasonable attorneys’ fees as a result

  of Defendant’s failure to pay Plaintiff and all others similarly situated a proper

  overtime compensation for all hours that Plaintiff and all others similarly situated

  worked.


                                           Page 1 of 13
                     Ethan Autrey, et al. v. Harrigan Lumber Co., Inc., et al.
                           U.S.D.C. (S.D. Ala.) Case No. 1:20-cv-572
                            Original Complaint—Collective Action
Case 1:20-cv-00572-WS-M Document 1 Filed 11/25/20 Page 2 of 13                          PageID #: 2




         2.     The United States District Court for the Southern District of

  Alabama has subject matter jurisdiction over this suit under the provisions of 28

  U.S.C. § 1331 because this suit raises federal questions under the FLSA.

         3.     Defendant conducts business within the State of Alabama,

  operating a sawmill in Monroeville.

         4.     Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1)

  and (c)(2), because the State of Alabama has personal jurisdiction over

  Defendant, and Defendant therefore “resides” in Alabama.

         5.     Plaintiff was employed by Defendant at its sawmill located in the

  Southern Division of the Southern District of Alabama.

         6.     The acts alleged in this Complaint had their principal effect within

  the Southern Division of the Southern District of Alabama, and venue is proper in

  this Court pursuant to 28 U.S.C. § 1391.

                                   II.      THE PARTIES

         7.     Plaintiff is an individual resident and domiciliary of Clarke County.

         8.     Separate    Defendant        Harrigan       Lumber       Co.,    Inc.   (“Harrigan

  Lumber”), is a domestic, for-profit corporation.

         9.     Harrigan Lumber’s registered agent for service is J. Pat Harrigan,

  1033 Hornady Drive, Monroeville, Alabama 36460.

         10.    Separate Defendant William Harrigan III (“W. Harrigan”) is an

  individual and resident of Alabama.

         11.    Separate Defendant J. Patrick Harrigan (“P. Harrigan”) is an

  individual and resident of Alabama.

                                           Page 2 of 13
                     Ethan Autrey, et al. v. Harrigan Lumber Co., Inc., et al.
                           U.S.D.C. (S.D. Ala.) Case No. 1:20-cv-572
                            Original Complaint—Collective Action
Case 1:20-cv-00572-WS-M Document 1 Filed 11/25/20 Page 3 of 13                               PageID #: 3




         12.     Defendant               maintains                a                website         at

  https://www.harriganlumber.com/frameset.html?index.html.

                            III.     FACTUAL ALLEGATIONS

         13.     Plaintiff repeats and re-alleges all previous paragraphs of this

  Complaint as though fully incorporated in this section.

         14.     W. Harrigan is a principal, director, officer, and/or owner of Harrigan

  Lumber.

         15.     W. Harrigan took an active role in operating Harrigan Lumber and

  in the management thereof.

         16.     W. Harrigan, in his role as an operating employer of Harrigan

  Lumber, had the power to hire and fire Plaintiff, often supervised Plaintiff’s work

  and determined his work schedule, and made decisions regarding Plaintiff’s pay,

  or lack thereof.

         17.     W. Harrigan, at relevant times, exercised supervisory authority over

  Plaintiff in relation to his work schedule, pay policy and the day-to-day job duties

  that Plaintiff’s jobs entailed.

         18.     W. Harrigan acted as the employer of Plaintiff and the proposed

  collective and is and has been engaged in interstate commerce as that term is

  defined under the FLSA.

         19.     P. Harrigan is a principal, director, officer, and/or owner of Harrigan

  Lumber.

         20.     P. Harrigan took an active role in operating Harrigan Lumber and in

  the management thereof.

                                             Page 3 of 13
                       Ethan Autrey, et al. v. Harrigan Lumber Co., Inc., et al.
                             U.S.D.C. (S.D. Ala.) Case No. 1:20-cv-572
                              Original Complaint—Collective Action
Case 1:20-cv-00572-WS-M Document 1 Filed 11/25/20 Page 4 of 13                     PageID #: 4




         21.     P. Harrigan, in his role as an operating employer of Harrigan

  Lumber, had the power to hire and fire Plaintiff, often supervised Plaintiff’s work

  and determined his work schedule, and made decisions regarding Plaintiff’s pay,

  or lack thereof.

         22.     P. Harrigan, at relevant times, exercised supervisory authority over

  Plaintiff in relation to his work schedule, pay policy and the day-to-day job duties

  that Plaintiff’s jobs entailed.

         23.     P. Harrigan acted as the employer of Plaintiff and the proposed

  collective and is and has been engaged in interstate commerce as that term is

  defined under the FLSA

         24.     Defendants have unified operational control and management, as

  well as control over employees, including shared power to supervise, hire and

  fire, establish wages and wage policies and set schedules for their employees

  through unified management.

         25.     During each of the three years preceding the filing of this

  Complaint, Defendants employed at least two individuals who were engaged in

  interstate commerce or in the production of goods for interstate commerce, or

  had employees handling, selling, or otherwise working on goods or materials that

  had been moved in or produced for commerce by any person, such as lumber

  and sawmill equipment.

         26.     Defendant’s annual gross volume of sales made or business done

  was not less than $500,000.00 (exclusive of excise taxes at the retail level that




                                             Page 4 of 13
                       Ethan Autrey, et al. v. Harrigan Lumber Co., Inc., et al.
                             U.S.D.C. (S.D. Ala.) Case No. 1:20-cv-572
                              Original Complaint—Collective Action
Case 1:20-cv-00572-WS-M Document 1 Filed 11/25/20 Page 5 of 13                     PageID #: 5




  are separately stated) during each of the three calendar years preceding the

  filing of this complaint.

           27.   At all times material herein, Defendant was an “employer” of

  Plaintiff and similarly situated employees within the meaning of the FLSA and the

  AMWA.

           28.   Defendant owns and operates a sawmill in Monroeville.

           29.   Defendant employed Plaintiff as an hourly-paid Maintenance

  Millwright from April of 2020 to August of 2020.

           30.   At all times material herein, Defendant classified Plaintiff as non-

  exempt from the overtime requirements of the FLSA and paid him an hourly

  wage.

           31.   At all times material herein, Plaintiff has been entitled to the rights,

  protections and benefits provided under the FLSA.

           32.   In addition to his hourly rate, Plaintiff received “gain share” bonuses

  when the sawmill stayed under budget and produced a certain amount of lumber.

           33.   Other hourly employees also received the gain share bonus

  (hereinafter, “bonusing employees”).

           34.   Defendant informs its bonusing employees of the gain share upon

  hiring because the gainshare is part of Defendant’s compensation package and

  bonusing employees expect to receive the gainshare on a monthly or annual

  basis.

           35.   Defendant informed Plaintiff of the gain share upon hiring.




                                             Page 5 of 13
                       Ethan Autrey, et al. v. Harrigan Lumber Co., Inc., et al.
                             U.S.D.C. (S.D. Ala.) Case No. 1:20-cv-572
                              Original Complaint—Collective Action
Case 1:20-cv-00572-WS-M Document 1 Filed 11/25/20 Page 6 of 13                    PageID #: 6




        36.    Plaintiff expected to receive, and did in fact receive, gain share

  bonuses.

        37.    At all relevant times herein, Defendant directly hired bonusing

  employees to work at its sawmill, paid them wages and benefits, controlled their

  work schedules, duties, protocols, applications, assignments and employment

  conditions, and kept at least some records regarding their employment.

        38.    Plaintiff regularly worked over forty hours per week while employed

  by Defendant.

        39.    Other bonusing employees worked over forty hours in at least some

  weeks while employed by Defendant.

        40.    During weeks in which Plaintiff and other bonusing employees

  worked over forty hours, Defendant paid an improper overtime rate because

  Defendant determined the regular rate of pay solely based on employees’ hourly

  rate, without including the value of the nondiscretionary bonuses that Defendant

  provided to Plaintiff and other bonusing employees.

        41.       Section 778.208 of Title 29 of the CFR requires that all forms of

  compensation, such as nondiscretionary bonuses, “must be totaled in with other

  earnings to determine the regular rate on which overtime pay must be based.”

        42.    Therefore, Defendant violated the FLSA by not including all forms

  of compensation, such as nondiscretionary bonuses, in the regular rate when

  calculating Plaintiff’s and other bonusing employees’ overtime pay.




                                            Page 6 of 13
                      Ethan Autrey, et al. v. Harrigan Lumber Co., Inc., et al.
                            U.S.D.C. (S.D. Ala.) Case No. 1:20-cv-572
                             Original Complaint—Collective Action
Case 1:20-cv-00572-WS-M Document 1 Filed 11/25/20 Page 7 of 13                     PageID #: 7




         43.    At all relevant times herein, Defendant has deprived Plaintiff and

  similarly situated employees of proper overtime compensation for all of the hours

  worked over forty per week.

         44.    Defendant knew or showed reckless disregard for whether its

  actions violated the FLSA.

                 IV.     REPRESENTATIVE ACTION ALLEGATIONS

         45.    Plaintiff repeats and re-alleges all previous paragraphs of this

  Complaint as though fully incorporated in this section.

         46.    Plaintiff brings his FLSA claim on behalf of all other hourly,

  bonusing employees who were employed by Defendant at any time within the

  applicable statute of limitations period, who were classified by Defendant as non-

  exempt from the overtime requirements of the FLSA, and who are entitled to

  payment of the following types of damages:

         A.     Payment of a lawful overtime premium for all hours worked for

  Defendant in excess of forty hours in a week;

         B.     Liquidated damages; and

         C.     Attorney’s fees and costs

         47.    Plaintiff proposes the following collective under the FLSA:

          All hourly-paid employees who earned a bonus in connection
              with work performed in any week in which they worked
                 more than forty hours within the past three years.

         48.    In conformity with the requirements of FLSA Section 16(b), Plaintiff

  has filed or will soon file a written Consent to Join this lawsuit.




                                             Page 7 of 13
                       Ethan Autrey, et al. v. Harrigan Lumber Co., Inc., et al.
                             U.S.D.C. (S.D. Ala.) Case No. 1:20-cv-572
                              Original Complaint—Collective Action
Case 1:20-cv-00572-WS-M Document 1 Filed 11/25/20 Page 8 of 13                    PageID #: 8




         49.    The relevant time period dates back three years from the date on

  which Plaintiff’s Original Complaint—Collective Action was filed herein and

  continues forward through the date of judgment pursuant to 29 U.S.C. § 255(a),

  except as set forth herein below.

         50.    The proposed FLSA collective members are similarly situated in

  that they share these traits:

         A.     They were classified by Defendant as non-exempt from the

  overtime requirements of the FLSA;

         B.     They were paid hourly rates;

         C.     They were eligible for and received gain share bonuses;

         D.     They worked over forty hours in at least one week in which they

  performed work in connection with a bonus; and

         E.     They were subject to Defendant’s common policy of failing to

  include the gain share bonuses in their hourly rate when calculating their

  overtime pay.

         51.    Plaintiff is unable to state the exact number of the class but

  believes that there are at least one hundred (100) other employees who worked

  as hourly employees and received an improperly calculated overtime rate due to

  nondiscretionary bonuses.

         52.    Defendant can readily identify the members of the Section 16(b)

  collective which encompasses all hourly employees who received a bonus and

  worked more than forty hours in a week.




                                            Page 8 of 13
                      Ethan Autrey, et al. v. Harrigan Lumber Co., Inc., et al.
                            U.S.D.C. (S.D. Ala.) Case No. 1:20-cv-572
                             Original Complaint—Collective Action
Case 1:20-cv-00572-WS-M Document 1 Filed 11/25/20 Page 9 of 13                     PageID #: 9




         53.     The names and physical and mailing addresses of the FLSA

  collective action plaintiffs are available from Defendant, and a Court-approved

  Notice should be provided to the FLSA collective action plaintiffs via first class

  mail and email to their last known physical and electronic mailing addresses as

  soon as possible, together with other documents and information descriptive of

  Plaintiff’s FLSA claim.

                           V.    FIRST CLAIM FOR RELIEF
                     (Individual Claim for Violation of the FLSA)

         54.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

  Complaint as if fully set forth in this section.

         55.     Plaintiff asserts this claim for damages and declaratory relief

  pursuant to the FLSA, 29 U.S.C. § 201, et seq.

         56.     29 U.S.C. § 207 requires employers to pay employees 1.5x the

  employee’s regular rate for all hours that the employee works in excess of 40 per

  week, unless an employee meets certain exemption requirements of 29 U.S.C. §

  213 and all accompanying DOL regulations.

         57.     Defendant classified Plaintiff as non-exempt from the overtime

  requirements of the FLSA.

         58.     Defendant violated 29 U.S.C. § 207 by not paying Plaintiff a proper

  overtime rate for all hours worked in excess of forty per week.

         59.     Defendant violated Section 778.208 of Title 29 of the CFR by not

  including all forms of compensation, including nondiscretionary bonuses, for

  Plaintiff in his regular rate when calculating his overtime pay.


                                             Page 9 of 13
                       Ethan Autrey, et al. v. Harrigan Lumber Co., Inc., et al.
                             U.S.D.C. (S.D. Ala.) Case No. 1:20-cv-572
                              Original Complaint—Collective Action
Case 1:20-cv-00572-WS-M Document 1 Filed 11/25/20 Page 10 of 13                     PageID #: 10




          60.     Defendant’s conduct and practice, as described above, has been

   and is willful, intentional, unreasonable, arbitrary and in bad faith.

          61.     By reason of the unlawful acts alleged herein, Defendant is liable to

   Plaintiff for, and Plaintiff seeks, unpaid overtime wages, liquidated damages, and

   costs, including reasonable attorney’s fees as provided by the FLSA.

          62.     Alternatively, should the Court find that Defendant acted in good

   faith in failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an

   award of prejudgment interest at the applicable legal rate.

                         VI.    SECOND CLAIM FOR RELIEF
                  (Collective Action Claim for Violation of the FLSA)

          63.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

   Complaint as if fully set forth in this section.

          64.     Plaintiff brings this collective action on behalf of himself and all

   similarly situated employees who were employed by Defendant and received

   nondiscretionary bonuses, to recover monetary damages owed by Defendant to

   Plaintiff and members of the putative collective for overtime compensation for all

   the hours he and they worked in excess of forty each week.

          65.     29 U.S.C. § 207 requires employers to pay employees 1.5x the

   employee’s regular rate for all hours that the employee works in excess of 40 per

   week, unless an employee meets certain exemption requirements of 29 U.S.C. §

   213 and all accompanying DOL regulations.

          66.     Defendant classified Plaintiff and all others similarly situated as

   non-exempt from the overtime requirements of the FLSA.


                                             Page 10 of 13
                        Ethan Autrey, et al. v. Harrigan Lumber Co., Inc., et al.
                              U.S.D.C. (S.D. Ala.) Case No. 1:20-cv-572
                               Original Complaint—Collective Action
Case 1:20-cv-00572-WS-M Document 1 Filed 11/25/20 Page 11 of 13                    PageID #: 11




          67.    Defendant violated 29 U.S.C. § 207 by not paying Plaintiff and all

   others similarly situated a proper overtime rate for all hours worked in excess of

   forty per week.

          68.    Defendant violated Section 778.208 of Title 29 of the CFR by not

   including all forms of compensation, such as nondiscretionary bonuses, given to

   Plaintiff and others in their regular rate when calculating their overtime pay.

          69.    Upon information and belief, Plaintiff and all or almost all

   employees who received nondiscretionary bonuses worked more than forty hours

   in at least one week in which they performed work connected to a bonus.

          70.    Defendant failed to pay Plaintiff and similarly situated employees at

   the proper overtime rate.

          71.    Defendant’s conduct and practice, as described above, has been

   and is willful, intentional, unreasonable, arbitrary and in bad faith.

          72.    By reason of the unlawful acts alleged in this Complaint, Defendant

   is liable to Plaintiff and all those similarly situated for, and Plaintiff and all those

   similarly situated seek, unpaid overtime wages, liquidated damages, and costs,

   including reasonable attorney’s fees as provided by the FLSA.

          73.    Alternatively, should the Court find that Defendant acted in good

   faith in failing to pay Plaintiff and all those similarly situated as provided for by the

   FLSA, Plaintiff and all those similarly situated are entitled to an award of

   prejudgment interest at the applicable legal rate.




                                            Page 11 of 13
                       Ethan Autrey, et al. v. Harrigan Lumber Co., Inc., et al.
                             U.S.D.C. (S.D. Ala.) Case No. 1:20-cv-572
                              Original Complaint—Collective Action
Case 1:20-cv-00572-WS-M Document 1 Filed 11/25/20 Page 12 of 13                    PageID #: 12




                               VII.     PRAYER FOR RELIEF

          WHEREFORE, premises considered, Plaintiff Ethan Autrey, individually

   on behalf of all others similarly situated, respectfully prays as follows:

          A.     That each Defendant be summoned to appear and answer herein;

          B.     That Defendant be required to account to Plaintiff, the collective

   members and the Court for all of the hours worked by Plaintiff and the collective

   members and all monies paid to them;

          C.     A declaratory judgment that Defendant’s practices alleged herein

   violate the FLSA and the attendant regulations;

          D.     Certification of a collective under Section 216 of the FLSA of all

   individuals similarly situated, as further defined in any motion for the same;

          E.     Judgment for damages for all unpaid back wages owed to Plaintiff

   and members of the collective from a period of three years prior to this lawsuit

   through the date of trial under the FLSA and the attendant regulations;

          F.     Judgment for liquidated damages pursuant to the FLSA and the

   attendant regulations;

          G.     An order directing Defendant to pay Plaintiff and members of the

   collective interest, reasonable attorney’s fees and all costs connected with this

   action; and

          H.     Such other relief as this Court may deem just and proper.




                                            Page 12 of 13
                       Ethan Autrey, et al. v. Harrigan Lumber Co., Inc., et al.
                             U.S.D.C. (S.D. Ala.) Case No. 1:20-cv-572
                              Original Complaint—Collective Action
Case 1:20-cv-00572-WS-M Document 1 Filed 11/25/20 Page 13 of 13                PageID #: 13




                                               Respectfully submitted,

                                               ETHAN AUTREY, Individually
                                               and on Behalf of All Others
                                               Similarly Situated, PLAINTIFF

                                               SANFORD LAW FIRM, PLLC
                                               10800 Financial Center Parkway, Suite 510
                                               Little Rock, Arkansas 72211
                                               Telephone: (501) 221-0088
                                               Facsimile: (888) 787-2040

                                               /s/ Courtney Lowery
                                               Courtney Lowery
                                               Ala. Bar No. 4047-v46j
                                               courtney@sanfordlawfirm.com




                                        Page 13 of 13
                   Ethan Autrey, et al. v. Harrigan Lumber Co., Inc., et al.
                         U.S.D.C. (S.D. Ala.) Case No. 1:20-cv-572
                          Original Complaint—Collective Action
